SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 6-K REPORT OF FOREIGN PRIVATE ISSUER Pursuant to Rule 13a-16 or 15d-16 of the Securities Exchange Act of 1934 For the month of September, year AVIVA PLC (Translation of registrant's name into English) ST HELEN’S, 1 UNDERSHAFT LONDON EC3P 3DQ (Address of principal executive offices) Indicate by check mark whether the registrant files or will file annual reports under cover Form 20-F or Form 40-F. Form 20-F X Form 40-F Indicate by check mark whether the registrant by furnishing the information contained in this Form is also thereby furnishing the information to the Commission pursuant to Rule 12g3-2(b) under the Securities Exchange Act of 1934. Yes No X If "Yes" is marked, indicate below the file number assigned to the registrant in connection with Rule 12g3-2(b): 82- Enclosures: Director/PDMR Shareholding Aviva Persons Discharging Managerial Responsibility Aviva Savings Related Share Option Scheme 2007 2010 Invitation - Date of Grant-29 September 2010 The following person discharging managerial responsibility (PDMR) of Aviva plc has been granted the following award of shares under the Aviva Savings Related Share Option Scheme 2007. Name Date of Grant Option Price No of Options Granted Patrick Regan £3.10 This notification is made in accordance with DTR 3.1.2. For press enquiries, please contact: Andrew Reid +44 (0)20 7662 7544 Sue Winston +44 (0)20 7662 8221 For any other queries, please contact: Kirsty Cooper, Group General Counsel +44 (0)20 7662 6646 Liz Nicholls, Assistant Company Secretary +44 (0)20 7662 8358 SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned, thereunto duly authorized. Date 29 September 2010 AVIVA PLC By: /s/ E G Jones E G Jones Group Company Secretary
